DETAILED ACTION
	This Office Action is in response to an Amendment, filed 39 March 2021, wherein Claims 7-30 and 32-36 stand pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 29 March 2021 and 28 April 2021. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
35 U.S.C. 101
(i) Applicant argues the Examiner erred in characterizing the claims as being directed to an abstract idea (Response: Page 20 – Top half of 26). Specifically, Applicant asserts the Examiner has made an improper overgeneralization of the claims by listing some limitations and ignoring other limitations during the analysis, which does not amount to considering the claim as a whole as required by the USPTO and the courts (Response: Page 20 – top half of Page 21).

(r-i) The Examiner respectfully disagrees and finds these arguments unpersuasive. In the most recent Office Action (Non-Final Rejection mailed 01 December 2020), Page 4 – Bottom of Page 5, the Examiner clearly identified the limitations identified as abstract without overgeneralizing any part of the limitations. Additionally, on the bottom of Page 5 and top half of Page 6, the Examiner provided an analogy to the claimed abstract idea that directly corresponds to the identified abstract ideas to provide clarity on how the analogy is relevant. The Examiner did not ignore any limitations and the ones not present in the identified abstract limitations are present in the additional elements section of the analysis. These arguments are based on the identification of the noted limitations as being abstract, Step 2A prong one, which the Examiner clearly identified which limitations were abstract. Therefore, the argument(s) are unpersuasive to this point.

(ii) Applicant argues the Examiner erred in characterizing the claims as being directed to an abstract idea (Response: Page 20 – Top half of 26). Specifically, Applicant argues the limitations characterized as the alleged abstract idea do not fall within the Certain Methods of Organizing Human Activity and/or the Mental Processes groupings of abstract ideas because Claim 7 differs from the case examples given as examples in the MPEP for [identified] abstract groupings (Response: Middle of Page 21 – top half of Page 26). Further arguing Claim 7 differs from the cases because none of the cases involves a system for providing an online service and social community for engaging, learning, and training skills for happiness (Response: Middle of Page 23). Further arguing the human mind cannot provide an “an online service and social community for engaging, learning, and training skills for happiness” as claimed and provides (Response: Page 25). Lastly, at the bottom of Page 21 in the response, Applicant states “Indeed, MPEP 2106.04(a) states: “If the claimed concept(s) is not similar to a concept that was previously identified as an abstract idea by the courts and there is no basis for concluding that the concept is an abstract idea, it is reasonable to find that the claim is not directed to an abstract idea exception.””. 

(r-ii) The Examiner respectfully disagrees and finds these arguments unpersuasive. The Examiner cannot locate the recited sentence in the MPEP 2106.04(a) section, cited above by Applicant, in the form recited by Applicant. The closest sentence from MPEP 2106.04(a) that resembles anything of the sort [actually] states: “If the identified limitation(s) do not fall within any of the groupings of abstract ideas, it is reasonable to find that the claim does not recite an abstract idea.”. Nonetheless, Applicant’s argument that Claim 7 differs from the [case] examples for the Certain Methods of Organizing Human Activity grouping of abstract ideas is unpersuasive because the identified abstract ideas in the claims is similar to the In re Meyer Case example provided in the MPEP. Specifically, the In re Meyer example is similar to the abstract ideas because In re Meyer is an example of managing personal behavior in a claim that includes: “a mental process that a neurologist should follow when testing a patient for nervous system malfunctions”. This example is similar to the analogy given to the abstract limitations in the claim, in that, the process in the claims is a process conventionally performed by a therapist when providing therapeutic services to a patient (i.e. providing courses of action, receiving inputs, analyzing inputs, responding accordingly). Therefore, the argument is unpersuasive. As to the human mind argument, all of the limitations cited by Applicant on Page 25 are not 

(iii) Applicant argues the alleged abstract idea is integrated into a practical application (Response: Bottom Page 26 – Middle of Page 34). Applicant’s arguments are based on the premise: a) the Examiner failed to analyze the claim as a whole – the alleged abstract limitations in combination with the additional elements; b) the disclosure provides sufficient details such that OOSITA would recognize the claimed invention as providing an improvement to prior art systems thus integrating the alleged abstract idea into a practical application which is reflected in the claims – further stating (Page 30) “In fact, the claimed subject matter is evidently groundbreaking since the Examiner has not found any art to reject the claims.”.  

(r-iii) The Examiner respectfully disagrees and finds these arguments unpersuasive. The “groundbreaking” statement is in error because novelty or obviousness of the claimed subject matter is irrelevant when determining whether the subject matter of a claim falls within the 101 categories of possibly patentable subject matter (MPEP 2106). The additional elements in the claim are to be analyzed alone and in combination with the recited abstract idea. The system, and generic components therein, are recited at a high-level of generality such that is amounts to merely using a computer as a tool to perform the abstract idea. The other (i.e. online service), and additionally, the additional elements are essentially automating the therapist analogy by performing the abstract idea in the context of an “online service” and it’s associated components. The Examiner analyzed the claim as a whole and came to the conclusion that the Specification does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology, that is, the specification does not identify a technical problem and explain how the specification provides a technical solution. Thus the Examiner concluded the claim was directed to an abstract idea that is not integrated into a practical application. In the response, Applicant cited a myriad of paragraphs from Applicant’s specification in an attempt to convey the alleged “improvements” provided by the claimed system. When analyzing the claims as a whole (additional elements in conjunction with the identified abstract idea) the therapist analogy provided by the Examiner has further importance because if the additional elements in the claims were replaced with a therapist (system and parts) in a support group setting (online service and parts) then the claim would recite the same abstract idea(s) thus showing how the system and online service are essentially automating a therapist leading a support group. Moreover, the alleged improvement provided by the claimed system  is “a new technology that uniquely integrates an online service and social community for engaging, learning, and training skills for happiness by providing novel interactive features specifically claimed”. Amongst the citations from the specification, provided by Applicant in the response, stating “… the Happify service is based on a framework developed by psychologists and researchers in the science of happiness (which includes positive psychology and neuroscience), and assists users in the development of certain happiness skills […] Each skill may be developed using various activities, ordered in increasing skill level, that gradually unlock as the user progresses in building that skill […] reflective blogging and science-based games and quizzes, to real-life tasks they are asked to perform and report back on. “
(Emphasis added by the Examiner). This disclosure fits perfectly with the therapy analogy because these are processes and activities performed by a therapist with their patients every day. The additional specification citations detailing the social aspect of the “online service” amount to field of use and automating know processes, such as a therapist leading a support group with multiple patients who interact and share progress. Therefore, the Examiner finds that the identified abstract idea is not integrated into a practical application because the claimed system and online service elements amount to merely using a computer as a tool to perform the abstract idea and limiting the use of the judicial exception to a particular technological environment or field of use while also attempting to automate known processes. One of ordinary skill in the art would not recognize the claimed invention, as a whole, as pertaining to an improvement in technology. For at least these reasons, the Examiner finds Applicant’s arguments unpersuasive.

35 U.S.C. 112(b)
Applicant argues the 112(b) rejections are in error. Specifically, Applicant argues the Examiner is viewing the word “allow” in isolation and hypothesizing philosophical scenarios is in error when the context is explicitly provided in the claims. From arguments for Claim 19: “Here, one of ordinary skill in the art will understand that when a user completes “a subset of a track in a 

The Examiner respectfully disagrees and finds these arguments unpersuasive. Contrary to Applicant’s arguments, the claim does not recite “when the users complete a subset of activities […] provide rewards to the users”, which would be clear and definite language. Instead, the claim(s) recite “allow the users […] allow the users […]” which renders the claim unclear because there are an infinite number of ways to “allow” something to happen including doing nothing at all. If the claim recited action(s) by the claimed system it would not be unclear such as the system providing rewards when the users complete a subset of activities … wherein the rewards are based on the number of activities completed by the user in the time period. For at least these reasons, the arguments are unpersuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 19 recites the following limitations: “The system of claim 7 wherein the instructions further configure the processor to: allow the users to complete […] allow  the users to extend […]  allow the users to skip […]”. This claim is unclear because there are an infinite number of ways to “allow” something to happen including doing nothing at all. Further, the use of the verb allow renders the claim unclear because one of ordinary skill in the art, and/or potential infringers, would not be able to ascertain the metes and bounds of the claims, and/or what would be required for purposes of infringement. 

Claims 21, 26, and 27 are unclear under the same rationale as Claim 19 for reciting the verb ”allow”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-30 and 32-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 7 is directed to a statutory category, specifically, claim 7 is directed to a system.

Claim 7 is directed to an abstract idea. The following limitations have been identified as being directed to an abstract idea because the limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas and/or can be performed mentally, the limitations reciting:
“	provide a plurality of tracks, wherein each track includes a set of activities and wherein:
		the activities are programmed to address a specific goal,
		the activities are arranged in subsets such that the number and difficulty level of activities increase as the users progress through the subsets,
		the activities are gradually made available to the users based on progress made by the users in building their skills, and
		the activities include links to studies about the activities directly accessible by the users;
	provide an initial happiness level and a track from the plurality of tracks to a user based on a self-assessment completed by the user;
	receive from the user, after completing each of the activities from a track, a post including the completed activity and data added by the user to the post;
	monitor progress of the user based on self-assessments periodically completed by the user, wherein each self-assessment includes:
		a happiness score determined based on a first set of rules; and
		a recommended track selected for the user based on a second set of rules;
	modify the track based on the self-assessments;
	suggest followers to the user from the users whose profiles match the profile of the user in terms of demographics, psychographics, and level of activity of the users on the online service using a third set of rules;
	generate a happiness graph for the user that correlates the activities and the followers with their impact on the happiness level of the user.”
The limitations, as drafted, are a process that, under their broadest reasonable interpretation cover certain methods of organizing human activity and/or can be performed mentally. Specifically, the limitations cover managing personal behavior or relations or interactions between people. For example, a life coach, fitness coach, or a therapist interacting with a patient/client. The Life/fitness Coach or Therapist providing their client with a variety of paths to achieve a desired goal, the paths each including multiple steps/activities to help the user achieve their desired goal. Then giving the client feedback and further recommendations based on the user completing self-assessments. The Life/fitness Coach or Therapist further monitoring the client’s progress and modifying the client’s future activity path based on the monitoring. Finally, providing the user with feedback showing how certain things/people are impacting the user. Accordingly, the Examiner finds that the claim recites and abstract idea.

The identified abstract idea is not integrated into a practical application. In particular, the additional elements in the claim comprise: A system for providing an online service and social community for engaging, learning, and training skills for happiness, the system comprising: a processor; and memory storing instructions which when executed by the processor configure the processor to: provide the online service via a network to a plurality computing devices used by users to interact with the online service via the network; a self-assessment completed by the user upon signing up for the online service; wherein the post is marked by the user as private or publishable to other users following the track to offer comments; store the posts in a profile of the user to allow the user to subsequently search the posts based on skills and tracks for reflection; wherein the followers and the user share posts and socialize around shared contextual activity posts; wherein the online service optimizes the activities based on the happiness graph. The system, and generic components therein, are recited at a high-level of generality such that it amounts to merely using a computer as a tool to perform the abstract idea. The limitations describing and pertaining to the online service are generally linking the use of the judicial exception to a field of use (i.e. online service). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional element limitations are not indicative of integration into a practical application because they fail to apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment or field of use, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Additionally, the Specification does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology, that is, the specification does not identify a technical problem and explain how the specification provides a technical solution. Thus, the claim is directed to an abstract idea that is not integrated into a practical application. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than merely using generic computing elements as a tool to perform the abstract idea, and generally linking the abstract idea to a particular field of use. Therefore, the Examiner finds that the claim as a whole does not amount to significantly more than the abstract idea. Accordingly, the Examiner concludes that Claim 7 is not patent eligible.

As to Claim 8, the claim is asking the user questions, receiving answers, and generating scores based on the answers which are further part of the abstract idea identified above in the independent because it is still covered under the managing personal behavior and steps that may be performed mentally. As to Claim 9, the claim states how the first answers selected are different than the second answers which is further part of the identified abstract idea. Claim 10 further describes the generated happiness score of claim 8 as being an average of the other two scores which is still abstract because it can be done mentally. As to Claim 11, the claim is asking the user questions, receiving answers, assigning weights to the answers, generating scores , and selecting based on the highest score which are further part of the abstract idea identified above in the independent because they are abstract steps that cover managing personal behavior and steps done mentally. Claims 12-14 recite multiple generating and suggesting steps that can be 

In conclusion, Claims 7-30 and 32-36 when analyzed as a whole are held to be ineligible under 35 USC 101 because the claims fail to use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Allowable Subject Matter

Claims 7-30 and 32-36 are allowable over the prior art.
The closest prior art:
Cuthbert (US 20130216989) discloses a personalized platform for assisting a user in changing their behaviors. The online platform provides a social aspect to share tasks, inspiration, etc. The platform allows a user to track their progress in completing objectives towards their goals. The reference includes aspects of gamification.

Coleman (US 20150351655) discloses an adaptive brain training computer application that utilizes user feedback to assist the user through various brain exercises. The exercises/activities can be increased by the system based on varying levels of difficulties and/or user progress.



Anderson (US 20140032234) discloses a health and wellness social network to assist a user in improving their overall wellbeing using gamification principles and social networking techniques.

Bindler et al. (US 20030059750) discloses network-based psychological services that put users through rigorous assessments to determine their mental health states, cognitive styles and skills, how they handle things, etc. in order to assist in treating a client.

Orbach (US 20110183305) discloses a system for assisting users in modifying their unwanted behaviors to achieve a better overall wellbeing by performing a series of activities.

NPL “Gamification and serious games for personalized health” by McCallum, discloses the state of the art with gamification and specifically health based games to reward users on their journey to bettering themselves.



Claims 7-30 and 32-36 are allowable over the closest prior art for the following reasons:
Claim 7 recites: “ A System for providing an online service and social community for engaging, learning, and training skills for happiness, the system comprising: a processor; and memory storing instructions which when executed by the processor configure the processor to: […] monitor progress of the user based on self-assessments periodically completed by the user, wherein each self-assessment includes: a happiness score determined based on a first set of rules; and a recommended track selected for the user based on a second set of rules; modify the track based on the self-assessments; suggest followers to the user from the users whose profiles match the profile of the user in terms of demographics, psychographics, and level of activity of the users on the online service using a third set of rules, wherein the followers and the user share posts and socialize around shared contextual activity posts; and generate a happiness graph for the user that correlates the activities and the followers with their impact on the happiness level of the user, wherein the online service optimizes the activities based on the happiness graph.”

The closest prior art disclose various aspects of the claim above. However, none of the prior art discloses the above-emphasized limitations. Specifically, none of the prior art discloses generating a happiness graph for the user that correlates the activities and the followers with their impact on the happiness level of the user. Additionally, OOSITA would not find it obvious 

Claim 32 recites the following limitations: “ A System for providing an online service and social community for engaging, learning, and training skills for happiness, the system comprising: a processor; and memory storing instructions which when executed by the processor configure the processor to: […] presenting a plurality of questions to the user; receiving answers to the questions from the user; generating a positive emotion score based on a first combination of a first plurality of the answers; generating a life satisfaction score based on a second combination of a second plurality of the answers; and generating the happiness score based on the positive emotion score and the life satisfaction score; and modify the track based on the self-assessments; suggest followers to the user from the users whose profiles match the profile of the user in terms of demographics, psychographics, and level of activity of the users on the online service using a set of rules, wherein the followers and the user share posts and socialize around shared contextual activity posts; and generate a happiness graph for the user that correlates the activities and the followers with their impact on the happiness level of the user, wherein the online service optimizes the activities based on the happiness graph.”
The closest prior art disclose various aspects of the claim above. However, none of the prior art discloses the above-emphasized limitations. Specifically, none of the prior art discloses generating a happiness graph for the user that correlates the activities and the followers with their impact on the happiness level of the user. Additionally, OOSITA would not find it obvious 

Claim 33 recites the following limitations: “ A System for providing an online service and social community for engaging, learning, and training skills for happiness, the system comprising: a processor; and memory storing instructions which when executed by the processor configure the processor to: […] wherein each self- assessment includes a recommended track selected for the user by: presenting a plurality of questions to the user, wherein for each question, a first weight is assigned to each track; receiving answers to the questions from the user, wherein an answer for each question is selected from a plurality of choices, and wherein each choice is assigned a second weight; generating a score for each track by taking products of the second weights of the choices selected by the user in the answers to the questions and the first weights assigned to the track for the questions, and by adding the products; and selecting the track with the highest score as the recommended track; and modify the track based on the self-assessments.”
The closest prior art disclose various aspects of the claim above. However, none of the prior art discloses the above-emphasized limitations. Specifically, none of the prior art discloses generating a score for each track by taking products of the second weights of choices selected by the user in the answers to the questions and first weights assigned to the track for the questions and by adding the products [of the specific weights determined]. Additionally, OOSITA would not find it obvious to bridge any potential combination with the closest prior 

Claim 34 is allowable over the prior art under the same rationale presented above for Claim 33.

Claim 35 recites the following limitations: “ A System for providing an online service and social community for engaging, learning, and training skills for happiness, the system comprising: a processor; and memory storing instructions which when executed by the processor configure the processor to: […] wherein each of the skills includes skill categories, and the instructions further configure the processor to perform a skill assessment of a user by: presenting to a user a set of questions for assessing affinity and mastery of the user in each of the skill categories; receiving answers from the user to the set of questions; generating, based on the answers, an assessment for the user for each of the skills, wherein the assessment includes an affinity assessment and a mastery assessment for each of the skill categories; generating an affinity profile of the user for each of the skills, wherein the affinity profile includes a list of the skill categories in decreasing order of average score of the answers, and wherein higher average score in a skill category indicates higher affinity for that skill category; generating a mastery profile of the user for each of the skills, wherein the mastery profile includes a list of the skill categories in decreasing order of average score of the answers, and wherein higher average score in a skill category indicates higher mastery for that skill category; identify and indicate to the user some of the skill categories in which the user has high affinity and high mastery; identify and indicate to the user some of the skill categories in which the user has high affinity and low mastery; and recommending a track from the plurality of tracks to the user based on the skill assessment.”
The closest prior art disclose various aspects of the claim above. However, none of the prior art discloses the above-emphasized limitations. Specifically, none of the prior art discloses generating the specific affinity and mastery profiles ordered in the specific way as claimed. Additionally, OOSITA would not find it obvious to bridge any potential combination with the closest prior arts, with any reasonable motivation(s), to arrive at the claimed invention without using hindsight reasoning to produce the motivation(s) to combine the prior arts.

Claim 36 recites the following limitations: “ A System for providing an online service and social community for engaging, learning, and training skills for happiness, the system comprising: a processor; and memory storing instructions which when executed by the processor configure the processor to: provide the online service via a network to a plurality computing devices used by users to interact with the online service via the network; provide a plurality of tracks, wherein each track includes a set of activities, and wherein: the activities are programmed to address a specific goal, the activities are arranged in subsets such that the number and difficulty level of activities increase as the users progress through the subsets, the activities are gradually made available to the users based on progress made by the users in building their skills, and the activities include links to studies about the activities directly accessible by the users; present to a user questions for assessing strengths of the user in a plurality of character traits including emotional, intellectual, interpersonal, restraint, and future orientation; receive answers from the user to the questions; indicate dominant character trait or traits of the user based on the answers; and recommend a track from the plurality of tracks to the user based on the strengths.”
The closest prior art disclose various aspects of the claim above. However, none of the prior art discloses the above-emphasized limitations. Additionally, OOSITA would not find it obvious to bridge any potential combination with the closest prior arts, with any reasonable motivation(s), to arrive at the claimed invention without using hindsight reasoning to produce the motivation(s) to combine the prior arts.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A SPARKS whose telephone number is (571)431-0735.  The examiner can normally be reached on IFP (Flex) Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN A. SPARKS/
Examiner
Art Unit 2459



/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459